Title: Thomas Jefferson to Alexander L. Joncherez, 3 August 1812
From: Jefferson, Thomas
To: Joncherez, Alexander L.


          Sir Monticello Aug. 3. 12.
           I have duly recieved your favor of July 2. and thank you for the kind offer of the charts you therein mention. these charts being manuscript and original, it would be a pity they should not go to the public use, and in this view their being sent to this place would be retrograde to the object. having no good maps of the countries they describe, I should think a bookseller would find it well worth while to have them engraved and struck off. as you mention that they are large, he would probably find them more saleable if reduced to a smaller scale. I know no body more enterprising, or likely to undertake this, or to have it well done than mr Millegan your neighbor of George town. if you could take the trouble of mentioning the subject to him, he could readily inspect them and decide what is best to be done. in suggesting this course I best fulfill your disinterested wish that they may be rendered useful to the public, and I repeat my thanks for your having given me an opportunity of being useful in effecting that purpose. Accept my best wishes and the assurance of my respect & esteem.
          
            Th:
            Jefferson
        